Citation Nr: 0724759	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a 
psychiatric disability, claimed as generalized anxiety 
disorder, with depression and compulsive behavior.  

3.  Entitlement to a compensable rating for Hodgkin's 
disease, to include the propriety of a reduction from 100 
percent to noncompensable, effective October 1, 2000, for 
this disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's total (100 percent) rating 
for his service-connected Hodgkin's disease to 
noncompensable.  The veteran subsequently initiated and 
perfected an appeal of this reduction.  In June 2006, the 
veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

This appeal also arises from a September 2002 rating decision 
which found new and material evidence had not been submitted 
to reopen the veteran's service connection claims for PTSD 
and/or a psychiatric disability claimed as generalized 
anxiety disorder.  The veteran also subsequently initiated 
and perfected appeals of these determinations, and they were 
merged into the pending appeal.  

The issues of service connection for a psychiatric disability 
and PTSD and an increased rating for Hodgkin's disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO found new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for PTSD.  The veteran was 
notified of this decision and did not perfect an appeal.  

2.  In a November 1989 rating decision, the RO denied the 
veteran service connection for a psychiatric disability 
claimed as generalized anxiety disorder.  The veteran was 
notified of this decision and did not initiate an appeal.  

3.  Private medical treatment records submitted since the 
September 1991 denial of the veteran's application to reopen 
his service connection claim for PTSD are neither cumulative 
nor redundant of evidence already considered, and raise a 
reasonable possibility of substantiating the claim.  

4.  Private medical treatment records submitted since the 
November 1989 denial of the veteran's service connection 
claim for a psychiatric disability are neither cumulative nor 
redundant of evidence already considered, and raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1991 rating decision declining to reopen 
the veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).  

2.  The November 1989 rating decision denying service 
connection for a psychiatric disability claimed as 
generalized anxiety disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006).  

3.  Evidence submitted since the September 1991 RO rating 
decision is new and material with respect to the claim for 
service connection for PTSD, and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (2006).  

4.  Evidence submitted since the November 1989 RO rating 
decision is new and material with respect to the claim for 
service connection for a psychiatric disability, claimed as 
generalized anxiety disorder with depression and compulsive 
behavior, and the claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  

I. New and material evidence - PTSD

The veteran seeks to reopen his service connection claim for 
PTSD.  The RO issued a September 1991 rating decision which 
found new and material evidence had not been submitted to 
reopen the claim for service connection.  The veteran 
initiated an appeal of this decision but did not perfect it.  
In the absence of a timely substantive appeal, this decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including private and VA medical treatment records, 
in support of his application to reopen.  For the reasons to 
be discussed below, this evidence is both new and material, 
and his service connection claim may be reopened for 
consideration on the merits.  

When the veteran's application to reopen was most recently 
denied in 1991, the RO concluded that a current diagnosis of 
PTSD due to an in-service stressor was not demonstrated.  A 
prior November 1989 VA examination was cited which found 
insufficient evidence supporting a current diagnosis of PTSD.  

Since the 1991 rating decision, the veteran has submitted 
private medical treatment records reflecting a current 
diagnosis of PTSD as a result of in-service stressor events.  
According to a September 2000 psychiatric treatment summary, 
the veteran has a current diagnosis of PTSD "following his 
Vietnam experience."  More recently, he submitted a June 
2006 treatment summary from the same counselor which again 
confirmed the veteran has a current diagnosis of PTSD as a 
result of traumatic experiences during his Vietnam service.  

The Board notes first that these private medical records are 
new, in that they were not of record at the time of the 1991 
denial.  Additionally, they are not cumulative and redundant 
of evidence already of record, as they suggest the veteran 
has a current diagnosis of PTSD likely resulting from 
stressors experienced during military service.  No such 
evidence was of record at the time of the 1991 denial, when 
the RO found a current diagnosis was not warranted.  Next, 
because these records establish a current diagnosis of PTSD 
that may be related to service, they are material, as they 
relate to an unestablished fact necessary to substantiate the 
claim.  Additionally, this evidence, when considered with the 
veteran's service personnel records, confirming military 
service in Vietnam, raises a reasonable possibility of 
substantiating the claim at issue.  

Based on the above, the Board finds aforementioned private 
treatment records to be both new and material evidence.  The 
veteran having submitted new and material evidence, his 
service connection claim for PTSD must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

II. New and material evidence - Generalized anxiety disorder

The veteran seeks to reopen his service connection claim for 
a psychiatric disability, claimed as generalized anxiety 
disorder, with depression and compulsive behavior.  The RO 
issued a November 1989 rating decision which denied service 
connection for generalized anxiety disorder, and the veteran 
did not appeal this decision.  In the absence of a timely 
substantive appeal, this decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including private medical treatment records, in 
support of his application to reopen.  For the reasons to be 
discussed below, this evidence is both new and material, and 
his service connection claim may be reopened for 
consideration on the merits.  

When the veteran's service connection claim was last denied 
in 1989, the RO concluded that while the veteran had a 
current diagnosis of generalized anxiety disorder, it was not 
demonstrated that such a disability began during military 
service, or as a result thereof.  Since the 1989 rating 
decision, the veteran has submitted private medical treatment 
records reflecting a current diagnosis of anxiety and 
depression as a result of events experienced in Vietnam.  The 
veteran was afforded a private psychological evaluation in 
July 2001, at which time anxiety and depression were 
diagnosed.  Additionally, these diagnoses were attributed to 
the veteran's "trauma" in Vietnam.  

The Board notes first that this private psychological 
assessment is new, in that it was not of record at the time 
of the 1989 denial.  Additionally, it is not cumulative and 
redundant of evidence already of record, as it suggests the 
veteran has a current psychiatric disability, depression, 
likely resulting from trauma experienced during military 
service.  No such evidence was of record at the time of the 
1989 denial, when the RO found no nexus between the veteran's 
depression and generalized anxiety disorder and the events of 
his military service.  Next, because this evaluation 
establishes current diagnoses of depression and anxiety that 
may be related to service, it is material, as it relates to 
an unestablished fact necessary to substantiate the claim.  
Additionally, this evidence, when considered with the 
veteran's service personnel records, confirming military 
service in Vietnam, raises a reasonable possibility of 
substantiating the claim at issue.  

Based on the above, the Board finds aforementioned private 
treatment records to be both new and material evidence.  The 
veteran having submitted new and material evidence, his 
service connection claim for a psychiatric disability, 
claimed as generalized anxiety disorder with depression and 
compulsive behavior must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


ORDER

The veteran having submitted new and material evidence, his 
service connection claim for PTSD is reopened, and to this 
extent only, the appeal is granted.

The veteran having submitted new and material evidence, his 
service connection claim for a psychiatric disability claimed 
as generalized anxiety disorder with depression and 
compulsive behavior is reopened, and to this extent only, the 
appeal is granted.


REMAND

The veteran's service connection claims for PTSD and a 
psychiatric disability claimed as generalized anxiety 
disorder having been reopened, they may now be considered on 
the merits.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

In the present case, the veteran contends he experienced 
several stressors during military service.  Among these 
claimed stressors is witnessing a friend and fellow soldier, 
known as "Rocky", get killed walking into a tail rotor of a 
helicopter.  The veteran also assisted in recovering the 
deceased soldier's remains and cleaning up the helicopter.  
At his June 2006 hearing, the veteran stated his event 
occurred March, April, or May 1970.  

As an initial matter, the Board finds the veteran's claimed 
stressor to be plausible, as his service personnel records 
confirm both that he served in Vietnam, and his military 
occupational specialty (MOS) was helicopter repairman.  In 
Vietnam, he served with the 507th Transportation Company 
Detachment, 2/17th Cavalry, 101st Airborne Division.  Thus, as 
the veteran's stressor is plausible and potentially 
verifiable, VA must attempt to confirm it within the military 
record.  VA is obligated to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  
This duty includes obtaining pertinent military and other 
records identified by the veteran.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006).  

Next, the veteran also seeks an increased rating for his 
service-connected Hodgkin's disease, currently rated as 
noncompensable.  The Board notes that he was last examined 
for this disability in August 2002, approximately 5 years 
ago.  Furthermore, at his 2006 personal hearing, he stated 
his Hodgkin's disease was increased in severity since his 
last examination.  As the veteran states his service-
connected disability has increased in severity since his last 
examination, a new VA medical examination must be afforded 
him.  Where the record does not adequately reveal the current 
state of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should prepare a summary 
statement of the veteran's claimed 
stressor, discussed above.  With this 
statement, the AMC should contact the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) and any other 
appropriate custodian of records, and 
attempt to independently verify his 
claimed stressor. The AMC should provide 
JSRRC with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  All attempts to 
verify the veteran's stressor should be 
documented for the record.  

2.  If the veteran's claimed stressor, or 
any other traumatic event in service, is 
verified for the record, he should be 
scheduled for a VA psychiatric examination 
in order to determine the existence and 
etiology of any current psychiatric 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination and he or she should 
be provided with the report of verified 
stressors prepared by the AMC above.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner should 
note whether the veteran currently has any 
current psychiatric disabilities, to 
include PTSD.  If so, for PTSD or any 
psychiatric disability diagnosed, the 
examiner should also state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to the 
veteran's verified in-service stressor.  
The Board notes that only those stressors 
that have been verified in the record are 
the only stressors which may be considered 
by VA in determining if PTSD or any other 
psychiatric disability is present.  The 
medical basis for all opinions expressed 
should also be given.  

3.  The veteran must also be scheduled for 
a VA medical examination to determine the 
extent and severity of Hodgkin's disease.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any tests considered necessary by 
the examiner.  The examiner should 
identify any and all residuals resulting 
from the veteran's Hodgkin's disease, as 
well as the degree of impairment resulting 
from any such residuals.  The medical 
basis for all opinions expressed should 
also be given.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all evidence 
of record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


